Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Allowable Subject Matter
Claims 1; 3-4; 6; 10-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

Beel(20140201400) et al show in fig.1b a system having a client processing device representing a host device  and there is receiver connected to the host device via USB. And the system is able to run screen scraping program when the receiver or the peripheral device is connected to  the host device in order to provide content to display projector 44 as disclosed in para.0034-0035; 0048:


And Beel (20140082227)  et al disclose a system that is capable of running screen scraping program in the host device when a receiver or peripheral device is connected to it. And the system further discloses:

[0160] The present invention has the advantage of scalability. It can provide a display system for use by a plurality of users in meetings. Every user in the meeting thus can have a client processing device 31 for coupling to a connection unit 47. A first user action connects the client processing device 31 to the base node 36, e.g. by inserting a connection unit 47 into the relevant interface connector on the processing device 31, e.g. a USB interface. A second user action comprising activating a button or key on the input device (e.g. by depressing it) then starts the process of transmitting arbitrary media content from the client processing device 31 to the base node 36. This process preferably includes screen scraping data from the processing device. Using screen scraping avoids special programs being installed on the base node 36 to carry out graphical commands sent from the processing device 31. When the base node 36 receives the plurality of arbitrary media content, it can allow auto composition of this media content on the central display connected to it.

[0164] A client processing device 31 that wants to have its arbitrary media content displayed on the central display connected to the base node 36 is connected to a connection unit 47. The portable application 60 will be executed on the client processing device 31 as a host device. A first user interaction creates a connection between the portable application 60 and the base node 36 using the transmitter in the connection unit 47 and the receiver in the base node 36. A second user interaction, this time on the input device 48, activates screen scraping by the portable application of the arbitrary media content from the client processing device display, which is then sent over the connector unit 47 to the base node.


But these two new references and the previous cited references will not be able to reject properly :

“establish a wireless second communication channel with a receiver device according to a second communication protocol, by coupling to a software enabled access point established by the receiver device; cause the source device to install a program responsive to determining that the first device is coupled to the source device, the program causing the source device to obtain media content data by screen scraping the media content data from a memory of the source device: receive first data packets according to the first communication protocol including media content data from the source device via the first communication channel; and process the first data packets into second data packets according to the second communication protocol; provide second data packets including the media content data to the receiver device via the second communication channel, for presentation by the receiver device; receive control data originated from a plurality of input devices for adjusting playback of media content associated with the media content data, wherein the control data comprises a plurality of input types; identify each input type of the plurality of input types associated with the control data; separate the control data from the plurality of input devices according to the plurality of input types; emulate, to the source device, the plurality of input devices corresponding to the plurality of input types; and provide the control data to the source device according to emulation of the plurality of input devices” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425